Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/460117 (now U.S. Patent No. 10602805) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Claims 5 and 12 have been canceled.
Claims 1-4, 6-11, 13-15, 17, 19-20 have been amended.
Claims 21-25 have been added.
Applicant’s arguments/remarks, see pages 7-11, filed on 2/22/21, with respect to claims 1-4, 6-11, and 13-25 have been fully considered and are persuasive.  The rejection of the previous office action mailed on 9/23/20 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-11, and 13-25 are allowed as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
3/17/21
/SANG K KIM/           Primary Examiner, Art Unit 3654